department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp uilc internal_revenue_service national_office chief_counsel_advice memorandum for cc sbse from subject assistant to the chief branch this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend date taxpayer taxpayer date date date date date date date deficiency penalties interest pension social_security additional interest purchase date purchase amount date mother annuity co annuity brother date date date date amount interest date basis distribution distribution interest date we received your request for chief_counsel_advice concerning the service center’s issuance of a closing letter in the above-referenced case and the impact that closing letter has on a pending tax_court case concerning the same taxpayers for the same year the closing letter was issued shortly after the petitioners filed their petition in the united_states tax_court issue whether the issuance of a no-change letter under the described circumstances requires area_counsel to concede a pending tax_court case in the same matter facts on date the service_center audited taxpayer and taxpayer by correspondence on date taxpayer and submitted their response to the service_center noting that they disagreed with the proposed changes on date the taxpayer_representative wrote to the service_center concerning the disputed transaction on date a statutory_notice_of_deficiency was issued to the taxpayers on date and date the taxpayers’ representative submitted additional information to the service_center on date the taxpayers filed the petition in the united_states tax_court on date the service_center issued a closing letter for the same taxpayers and tax period you indicate that the petitioners brought the closing letter to the attention of the appeals_office and that this letter was not otherwise in the administrative file for this case in the statutory_notice_of_deficiency dated date the service determined a deficiency in the amount of deficiency and assessed penalties in the amount of penalties the notice_of_deficiency determined additional interest in the amount of interest pension in the amount of pension and social_security retirement in the amount of social_security interest on the deficiency was also assessed in the amount of additional interest it is our understanding that this annuity was purchased on purchase date for purchase amount on date after mother’s death annuity company paid annuity this amount was divided equally between mother’s two sons - brother and taxpayer on or about date annuity company sent a corrected form 1099-r to the taxpayers on the corrected form annuity company checked box b which denoted that it had not determined the taxable_amount of the gross distribution this letter was forwarded to the service by letter dated date by the taxpayers’ representative by letter dated date a different version of the corrected form 1099-r had been submitted to the service one which did not have box b checked by correspondence dated date the preparer argued that the distribution was not taxable because the purchase_price of the annuity exceeded the total funds available and paid we note that in the tax_court petition the petitioners state that on date the petitioners’ representative sent a letter to the service_center in which he attached a fax sheet from annuity company with a corrected form r for the representative also attached a form which purportedly showed the original investment in the annuity to be purchase amount the representative’s argument that the distribution was not taxable was that because each beneficiary received less than the original investment in the annuity they were not taxable_distributions it is our understanding that brother is not a party to these proceedings on date the representative sent another letter to the service_center including a delivery statement on the annuity despite the fact that a petition was filed on date a closing letter was issued by the service_center on date that letter provided that we are pleased to tell you that with your help we are able to clear up the differences between your records and your payer’s records if you sent us a payment based on our proposed changes we will refund it to you if you owe no other taxes or have no other debts the law requires us to collect if you have already received a notice_of_deficiency you may disregard it you won’t need to file a petition with the united_states tax_court to reconsider the tax you owe if you have already filed a petition the office of the district_counsel will contact you on the final closing of the case emphasis added you believe that the closing letter was issued in error and that in fact the explanation in the closing letter does not address several pertinent issues critical to the resolution of the case namely the extent of prior annuity distributions to mother during her lifetime and the remaining undistributed investment_in_the_contract as opposed to earnings and capital_gains included in the final distribution to the beneficiaries law and analysis sec_7121 provides that the secretary is authorized to enter into an agreement in writing with any person relating to the tax_liability of such person or of the person or the estate for whom he acts in respect of any internal revenue tax for any taxable_period sec_7121 provides that if such agreement is approved by the secretary within such time as may be stated in such agreement or later agreed to such agreement shall be final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of a material fact - the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer employee or agent of the united_states and in any suit action or proceeding such agreement or any determination assessment collection payment abatement refund_or_credit made in accordance therewith shall not be annulled modified set_aside or disregarded in general the issuance of a closing letter by an officer or agent of the government does not bind or estop the government from taking further action on a case 74_tc_743 aff’d 673_f2d_784 5th cir further the tax_court has held that congress has provided the exclusive means of settling a tax suit or case is by way of the procedure established in sec_7121 prescribing a formality with which it should be attested and requiring the concurrence of the commissioner as the delegate of the secretary of treasury further the tax_court noted that any reliance on a no_change_letter is not reasonable a no_change_letter as distinguished from a closing_agreement under sec_7121 does not resolve a tax controversy with finality miller v commissioner tcmemo_2001_55 in fact the tax_court stated that t here is no statutory basis for a no-change letter cf sec_7121 authorizing closing agreements that are generally final and conclusive and we are aware of no case holding that a no-change letter is binding on the commissioner nguyen v commissioner tcmemo_2001_41 see also ulanoff v commissioner tcmemo_1999_170 we observe that petitioner’s position that respondent is precluded from making an assessment for the taxable_year because respondent initially issued a no-change letter for that year is clearly contrary to well-established law that issuance of a no-change letter generally does not preclude respondent from subsequently issuing a notice_of_deficiency in order for the closing letter to be considered to be binding on the commissioner the elements of equitable_estoppel must be met those elements are conduct constituting a representation of a material fact actual or imputed knowledge of such fact by the representor ignorance of the fact by the representee actual or imputed expectation by the representor that the representee will act in reliance upon the representation actual reliance thereon and detriment on the part of the representee 74_tc_743 aff’d 673_f2d_784 5th cir further even if the elements of estoppel are met the tax_court provided that the doctrine_of equitable_estoppel would not preclude the commissioner from correcting a mistake of law kiourtsis v commissioner tcmemo_1996_534 thus in the event the service_center issued the no_change_letter improperly the government would not be precluded from proceeding with the litigation concerning the statutory_notice_of_deficiency you note that the manual pincite states that if the taxpayer files a no_change_letter with the tax_court the court will consider it as a petitioner’s motion for entry of decision and that the respondent will be required to respond to that motion you note that the manual provision goes further to state that if respondent becomes aware of and confirms a no_change_letter before petitioner forwards a copy to the tax_court a stipulated decision reflecting no deficiency should be secured from petitioner and filed with the court alternatively if petitioner’s signature to a decision document cannot be secured respondent may file a motion for entry of decision attaching a copy of the no_change_letter as an exhibit to the motion we note that the courts have addressed the binding nature of manual provisions and have generally found them to be only directory rather than mandatory in rondy inc v commissioner tcmemo_1995_372 the tax_court noted that the procedural rules are merely directory not mandatory and compliance with same is not essential to the validity of a notice_of_deficiency we note that the tax_court in rondy also pointed out that a no_change_letter is not the equivalent of a closing_agreement under sec_7121 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
